Per Curiam. Petitioner Wilbert Jackson was found guilty in 1989 of two counts of theft of property and sentenced as a habitual offender to an aggregate term of 26 years imprisonment. The court of appeals affirmed. Jackson v. State, CACR 90-45 (November 14, 1990). Petitioner, who contends that he is indigent, now asks this court to order the attorney who represented him on appeal and another attorney to provide him with the transcript of the trial and all other “pertinent material” in their possession concerning the case.1 As grounds for the request, petitioner states only that the material would help him prepare an appeal.  The motion is denied. Petitioner has offered nothing to establish that either attorney is in possession of material to which petitioner is entitled or that this court has a legal basis to order an attorney to release material in his or her file to a former client. Motion denied.   Even though the Arkansas Court of Appeals affirmed the judgment of conviction, this court rules on all motions for transcript once a case has been affirmed on appeal because such motions are considered as requests for post-conviction relief under Criminal Procedure Rule 37. Williams v. State, 273 Ark. 315, 619 S.W.2d 628 (1981). The docket number of the Arkansas Court of Appeals is retained for clerical purposes.